Citation Nr: 1508052	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability evaluation for herpes simplex virus 2 (HSV2).


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to December 1977, from June 1980 to June 1983, and from March 1987 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for HSV2 and assigned a noncompensable disability evaluation.  Jurisdiction currently resides with the Pittsburgh, Pennsylvania RO.

In July 2010, the Board remanded the claim for additional development.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Throughout the period of appeal, the Veteran's service-connected HSV2 has required near constant systemic therapy.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for service-connected HSV2 have been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable schedular determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Service connection for HSV2 was originally granted in an August 2007 rating decision with a noncompensable disability rating under Diagnostic Code 7806, effective May 1, 2007.  The Veteran has appealed the initial disability rating assigned.

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective from October 23, 2008.  However, as the Veteran is not rated under these diagnostic codes, the Board finds that this amendment will essentially have no impact on his disability rating for HSV2, as will be discussed in further detail below. 

Under Diagnostic Code 7806, a 0 percent rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2014).

Diagnostic Code 7806 remained under the same under the criteria effective October 23, 2008.

The Veteran has argued that he is entitled to a 60 percent disability rating pursuant to Diagnostic Code 7806, as he has to treat his service-connected HSV2 by taking 1000 mg of Valacyclovir daily.

As noted above, in addition to actual skin manifestations, ratings under Diagnostic Code 7806 can be based on the frequency of use of systemic therapy required by the skin disease.  The medical evidence shows that the Veteran has been on constant medication since approximately 2006.  The report of the March 2013 VA fee-basis examination reflects that the Veteran had been prescribed a daily tablet of Valacyclovir since 2006 to treat his HSV2, and the examiner indicated that the Veteran would continue to require lifelong antiviral medication.  The VA/military treatment records confirm the Veteran's past and ongoing daily requirement to treat his HSV2 with Valacyclovir. 

The rating criteria refer to use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  The term "such as" clearly indicates that this is not an inclusive list, and the term systemic therapy is not otherwise defined.  The common definition of the term would be treatment of an illness that affects the entire body.  See Webster's New College Dictionary, definitions of "systemic" and "therapy" at pp. 1120 and 1144.  The Veteran's use of anti-viral medications clearly affects the entire body.  In other words, the purpose of the medications is to suppress the virus throughout the body, as opposed to a medication that would target a specific bodily system.  The Board does not see how this could not reasonably be classified as a systemic therapy, and the medications are clearly necessary to control outbreaks of the herpes simplex virus, as noted by several medical professionals. 

Accordingly, since the Veteran uses systemic therapy to control the service-connected disease on a constant basis, and has used such therapy on a constant basis since the initial grant of service connection, the criteria for a 60 percent rating are met under the Diagnostic Code 7806.  The Board additionally notes that this is the maximum schedular disability rating available under Diagnostic Code 7806.

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected HSV2 on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's HSV2 is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, the Veteran's HSV2 has required the constant use of systemic therapy, and the constant use of systemic therapy is accounted for in the applicable rating criteria.  Additionally, the Veteran has not claimed that his HSV2 has caused him to be unemployable; indeed, the Veteran is currently employed with the Department of Defense.  As such, referral for extraschedular consideration is not appropriate in this case.


ORDER

A 60 percent rating for herpes simplex virus 2 is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


